Citation Nr: 0426016	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  01-01 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1986 to August 1989.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from an October 1999 
rating decision by the Seattle Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In September 2002 the 
veteran failed to report for a personal hearing at the RO, 
scheduled at his request.

The matter of entitlement to service connection for tinnitus 
is being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if any action 
on your part is required.


FINDING OF FACT

The veteran did not have hearing loss in service, is not 
shown to have a hearing loss disability of either ear as 
defined in 38 C.F.R. § 3.385, and there is no competent 
evidence relating any current hearing loss disability to 
service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  

Initially, the Board notes that the October 1999 rating 
decision (and the statement of the case (SOC) issued in April 
2000) denied these claims as not well-grounded.  The VCAA 
eliminated the well-grounded requirement; but a subsequent 
review of the claims by a decision review officer considered 
them on the merits, and well-groundedness is no longer an 
issue.  The veteran was notified why service connection for 
the claimed disorders was denied in the October 1999 rating 
decision, in an April 2000 statement of the case (SOC) and in 
an August 2002 supplemental SOC.  An August 2002 letter 
(after the decision appealed), specifically noted the 
"VCAA," and informed the veteran what evidence was needed 
to establish service connection, and of his and VA's 
respective responsibilities in claims development.  The 
letter informed the veteran of what evidence the RO had 
received to date as well as what the evidence must show to 
support his claim.  Regarding timing of notice, it is 
noteworthy that while the VCAA notice here did not precede 
the decision on appeal (as required by Pelegrini v. Principi, 
18 Vet.App. 112 (2004)), such notice was provided prior to 
the certification of the case to the Board.  He has received 
all essential notice, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and post-service private 
and VA medical records.  He has not identified any pertinent 
records outstanding.  While the veteran was not examined by 
VA with respect to this claim, the Board finds that an 
examination has not been necessary.  The controlling 
regulation specifies that an examination/medical opinion is 
necessary when there is insufficient evidence to decide the 
claim, and the evidence 1) includes competent lay or medical 
evidence of a current diagnosis of the disability (or 
persistent or recurrent symptoms), 2) establishes an event, 
injury, or disease in service (notably here, the veteran's 
head injury in a motorcycle accident may not be considered as 
it was determined to have resulted from his misconduct), and 
3) indicates that the disability or symptoms may be related 
to event, injury, or disease in service.  38 C.F.R. 
§ 3.159(C)(4).  These factors are not shown.  VA's duties to 
assist, including those mandated by the VCAA, are met.

The veteran's DD Form 214 indicates that his military 
occupation (MOS) was refrigeration mechanic.  

The veteran's service medical records contain no mention of 
hearing loss.  Induction audiometry was normal.  July 1988 
hearing conservation audiometry revealed that puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
5
0
0
0
10

The veteran was discharged from service pursuant to a Medical 
Board recommendation, and there is no formal separation 
examination.  The medical discharge record does not note 
hearing loss.

In an Administrative Decision in April 1990, the RO found 
that as the veteran's motorcycle accident in service involved 
his misconduct, the injuries he sustained in the accident 
(including head injury) were not in line of duty.  

On April 1998 private neurological examination it was noted 
that hearing was normal bilaterally.  Private medical records 
dated in December 1999 (including audiometry) do not reveal 
hearing loss by VA standards.  The examiner noted that the 
degree of low frequency hearing was confirmed with speech 
reception thresholds.  Understanding for amplified speech in 
quiet (speech discrimination) was excellent bilaterally.  The 
examiner opined that audiologic test results demonstrated 
hearing within normal limits for the right and a very slight 
high frequency sensory hearing loss for the left ear.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  To prevail on the question of service 
connection on the merits, there must be medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury 
(disability).  Hickson v. West; 13 Vet. App. 247, 248 (1999).  

Hickson, supra, lists three threshold matters that must be 
established in any claim of service connection (and here 
also).  The first is whether or not the veteran indeed has 
the disability claimed.  Hearing loss disability is defined 
by regulation.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  While a private examiner indicated on 
1999 evaluation that there is a very slight high frequency 
sensory hearing loss in the left ear, there is no competent 
evidence of hearing loss disability, as defined, in either 
ear. 

The record is entirely silent as to disease or injury 
associated with hearing loss in service.  Audiometry in 
service was normal, and no complaints of hearing loss were 
noted.  Likewise, there is no evidence that sensorineural 
hearing loss was manifested in the first post-service year.  
Consequently, presumptive service connection for 
sensorineural hearing loss (as an organic disease of the 
nervous system) also is not warranted. 38 C.F.R. § 3.309.  
And there is no competent (medical) evidence to the effect 
that the veteran has a hearing loss disability related to 
event, injury, or disease in service.  The veteran's own 
allegations/beliefs in this matter are not competent evidence 
as he is a layperson.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).   

None of the threshold requirements to establish service 
connection is met.  The preponderance of the evidence is 
against the veteran's claim.  Hence, it must be denied.

ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

The veteran alleges that he was exposed to noise trauma 
working at an airfield in service and has tinnitus as a 
result.  He has submitted a supporting lay statement 
attesting to his allegations.  The records shows that 
tinnitus has been diagnosed.  His allegations are not 
inconsistent with the record (note that he was apparently in 
a hearing conservation program in service).  It is also 
noteworthy that the veteran's motorcycle accident in service 
involved head trauma (a known cause of tinnitus), and that 
the accident was determined due to the veteran's own 
misconduct.  A medical opinion is needed to resolve remaining 
medical questions regarding the etiology of the diagnosed 
tinnitus.

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should arrange for a VA 
examination by an otolaryngologist to 
determine the likely etiology of the 
veteran's tinnitus.  The veteran's claims 
file must be reviewed by the examiner.  
The appropriate examiner should examine 
the veteran and provide an opinion as to 
whether the veteran's tinnitus, at least 
as likely as not, is related to service.  
The examiner should note that the 
veteran's head injury in a motorcycle 
accident in service was determined to not 
have been in the line of duty, and may 
not be considered in determining whether 
any current disability is related to 
service for purposes of service 
connection.  The examiner should explain 
the rationale for any opinion given.

2.  After the development ordered above 
is completed, the RO should re-
adjudicate the claim.  If it remains 
denied, an appropriate supplemental SOC 
should be issued, and the appellant and 
his representative should have the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further review, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



